     Case 1:20-cv-00393 Document 9 Filed 07/02/20 Page 1 of 2 PageID #: 52



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

DONNA JAMISON,

      Plaintiff,

v.                                          CIVIL ACTION NO. 1:20-00393

ERSHIG PROPERTIES, INC.,
d/b/a MERCER MALL, et al.,

      Defendants.


                 AMENDED MEMORANDUM OPINION AND ORDER

      Came this day the parties hereto, jointly and by their

respective counsel, and hereby announce to this Court their

agreement to substitute the improperly-named Defendant, Andrew

H. Tran d/b/a Style Nails, with the properly-named Defendant,

Vinh T. Nguyen d/b/a Style Nails.         The parties further agree to

amend the style of this case on all future pleadings to identify

the properly-named Defendant, Vinh T. Nguyen d/b/a Style Nails. 1

      The parties further announce their agreement to allow the

previously-filed Stipulation for Extension of Time to File

Responsive Pleading to apply to Vinh T. Nguyen d/b/a Style

Nails.    It is hereby ORDERED that Defendant “Vinh T. Nguyen




1 The court amends its earlier Order, (ECF No. 5), to amend the
case heading for clarification purposes. The court notes that
future filings should use the above heading style, where
defendants are properly named as Ershig Properties, Inc., d/b/a/
Mercer Mall, et al.
   Case 1:20-cv-00393 Document 9 Filed 07/02/20 Page 2 of 2 PageID #: 53



d/b/a Style Nails” shall be substituted for Defendant Andrew H.

Tran d/b/a Style Nails, and that said substitution shall be

noted on the style of all future pleadings.

     The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to counsel of record.

     IT IS SO ORDERED this 2nd day of July, 2020.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                     2
